Appeal by defendant, as-limited by his brief, from a sentence of the Supreme Court, Queens County, rendered May 10, 1972. Sentence reversed, on the law, and ease remitted to the Criminal Term for resentencing. The sentencing court did not grant defendant an opportunity to be -heard before sentencing, as required by CPL 380.50. We must remit the case so that defendant may be resentenced after the sentencing court complies with this statute (People v. Kidd, 42 A D 2d 910). Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Benjamin, JJ., concur.